                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Dori Sheehan

      v.
                                              Case No. 18-cv-586-SM
US Social Security Administration,
Acting Commissioner



                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated March 27, 2019, for the reasons set forth

therein.

      Plaintiff’s motion for order reversing the Acting

Commissioner’s decision, (doc. no. 10), is denied; the Acting

Commissioner’s motion for an order affirming her decision, (doc.

no. 12), is granted.

      The clerk of the court shall enter judgment in accordance

with this order and close the case.




                                       ____________________________
                                       Steven J. McAuliffe
                                       United States District Judge

Date: April 12, 2019

cc:   D. Lance Tillinghast, Esq.
      John J. Engel, Esq.
      Michael L. Henry, Esq.
